DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik et al. (2014/0170395) in view of Asajima et al. (6,013,603) and Kaizu et al. (10,015,890).

 	Regarding claim 1, Kasperchik teaches an image forming method comprising:  
applying a porous layer (fig. 1, item 12b) forming material (fig. 1, item 12b) to a recording medium (fig. 1, item 12a) to form a porous layer ([0018]) 
applying a silver ink (fig. 1, item 16) containing silver to the porous layer to form a silver layer on the porous layer ([0014], [0017]), and
applying a color ink containing a colorant to the silver layer ([0023]). 
Kasperchik does not teach wherein the porous layer has an average thickness of 5 to 30 .mu.m and an average pore diameter greater than 200 nm and not greater than 400 nm. Asajima teaches wherein the porous layer has an average thickness of 5 to 30 .mu.m (Asajima, col. 4 lines 17-18) and an average pore diameter greater than 200 nm and not greater than 400 nm (Asajima, col. 9, lines 17-21). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the thickness and pore 
Kasperchik in view of Asajima does not disclose applying the porous layer by an inkjet head. Kaizu teaches this (Kaizu, col. 5, lines 4-10). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the porous layer disclosed by Kasperchik in view of Asajima by an inkjet head, as disclosed by Kaizu, because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
Also, MPEP 2144.05 states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, applying a porous layer with average pore size and average thickness and applying a silver ink to that porous layer are disclosed in the prior art. The claim has simply added specific ranges to the pore size and the thickness, and this is not inventive. Further, Kasperchik teaches a range of pore diameters to achieve a high sheen but also contemplates larger pore sizes for lower sheen applications, the larger pore size falling within the claimed range (Kasperchik, [0018]). Thus, while Kasperchik itself contemplates the claimed range, even if it didn’t, the claimed range would simply be an optimization of the range disclosed by Kasperchik. 
 	Regarding claim 2, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 1, wherein the porous layer forming material comprises at least one of alumina and silica (Kasperchi, [0022], Asajima, col. 4, line 26).
 	Regarding claim 3, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 1, wherein the average pore diameter is from 250 to 360 nm and the average thickness is from 20 to 30 .mu.m (Kasperchik, see claim 1 rejection). 
 	Regarding claim 4, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 1, further comprising: applying a color ink containing a colorant to the porous layer or a layer containing the silver (Kasperchik, see claim 1 rejection). 	Regarding claim 5, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 4, wherein each of the silver ink and the color ink independently comprises a resin (Kasperchik, Table 3). 	Regarding claim 6, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 4, wherein the applying the color ink is conducted after the applying the silver ink (Kasperchik, See claim 1 rejection).
  	Regarding claim 7, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 1, wherein the recording medium comprises an impermeable substrate (Kasperchik, [0020], polymeric film, Asajima, col. 3, lines 19-49). 	Regarding claim 8, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 7, wherein the impermeable substrate comprises a plastic film 

	Regarding claim 20, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 1, wherein said porous layer comprises a sol-like or gel-like structure (Kasperchik, see fig. 1, Asajima, col. 6, line 60). 

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik in view of Asajima and Kaizu as applied to claim 1 above, and further in view of official notice.

Regarding claim 19, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 18, wherein the laminate layer is transparent, and comprise a at least one thermoplastic resin (Kasperchik, [0020]). Kasperchik in view of Asajima and Kaizu does not teach wherein the thermoplastic resin is selected from the group consisting of polyethylene terephthalate, polypropylene, and nylon. Examiner takes official notice that one of ordinary skill in the art would have known that a common thermoplastic resin was polypropylene and would have known to use it for the disclosed adhesive layer.

(s) 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasperchik in view of Asajima and Kaizu as applied to claim 1 above, and further in view of Hashimoto et al. (2017/0355187).

	Regarding claim 21, Kasperchik in view of Asajima and Kaizu teaches the image forming method of claim 1. Kasperchik in view of Asajima and Kaizu does not teach wherein the silver ink contains 1,2-propanediol. Hashimoto teaches this (Hashimoto, [0118], [0186], note that the solvent used for the ink include 1,2-propanediol). It would have been obvious to use 1,2-propanediol as a solvent in a silver ink, ad disclosed by Hashimoto, in the ink disclosed by Kasperchik in view of Asajima and Kaizu because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Kasperchik in view of Asajima and Kaizu does not go into detail about specific solvents used in such a silver ink, Hashinoto describes suitable solvents in detail. Thus it would have been obvious to one of skill in the art to look to the more detailed Hashimoto for solvent information when formulating the silver ink for use in the method disclosed by Kasperchik in view of Asajima and Kaizu. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasperchik.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.